 1    FORAN GLENNON PALANDECH
      PONZI & RUDLOFF PC
 2    Lee H. Gorlin
      Nevada Bar No. 13879
 3    2200 Paseo Verde Parkway, Suite 280
      Henderson, NV 89052
 4    Telephone: (702) 827-1510
      Facsimile: (312) 863-5099
 5    Email: lgorlin@fgppr.com
 6    Gregory P. Varga (Admitted Pro Hac Vice)
      J. Tyler Butts (Admitted Pro Hac Vice)
 7    ROBINSON COLE LLP
      280 Trumbull Street
 8    Hartford, CT 06103
      Email: gvarga@rc.com
 9             jbutts@rc.com
10    Attorneys for The Travelers Indemnity
      Company
11
                                   UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13

14    TAMARES LAS VEGAS PROPERTIES,
      LLC; PLAZA HOTEL & CASINO, LLC; and                 Case No. 2:16-cv-02933-JAD-NJK
15    T-UPR, LLC,
16                           Plaintiffs,
                                                          STIPULATION TO CONTINUE
17    vs.                                                 CURRENT TRIAL DATES
18    THE TRAVELERS INDEMNITY                             (Second Request)
      COMPANY,
19
                             Defendant.
20

21                   STIPULATION TO CONTINUE CURRENT TRIAL DATES
22          The parties, by and through their respective counsel of record, hereby stipulate and agree to
23   continue the trial dates in this action as specified herein. This stipulation follows the Court’s
24   instructions from the April 8, 2021, Status Conference, in which the Court directed the parties to
25   “file a stipulation to continue the current trial dates.” (ECF No. 168). Of the Court’s available
26   dates noted during the status conference, the parties have conferred and agree on the date of
27   January 25, 2022, as a first option and February 8, 2022 as a second option for a new trial setting.
28
     Case 2:16-cv-02933-JAD-NJK Document 169 Filed 04/28/21 Page 2 of 4



 1          The parties have already participated in two settlement conferences and have submitted
 2   their joint pretrial order. (ECF No. 147), thus there is no need to continue those dates.
 3          The Current and Proposed dates are as follows:
 4
                                                                                  Alternate Proposed
 5                                  Current Date         1st Proposed Date               Date
 6
                Trial                June 8, 2021          January 25, 2022         February 8, 2022
 7                                                         at 9:00 a.m.
 8        Deadline to File          May 10, 2021         December 27, 2021          January 10, 2021
         Motions in Limine
 9

10          Calendar Call                  -               January 18, 2022 at      January 31, 2022
                                                           1:30 p.m.
11
       Trial Briefs Due     (by
12                                                                                  January 31, 2022
               noon)
                                           -               January 18, 2022
13
       Exhibit and Witness
14    Lists Due         (by                                                         January 31, 2022
              noon)                        -               January 18, 2022
15

16        Proposed Jury
       Instructions and Voir               -               January 18, 2022
17                                                                                  January 31, 2022
        Dire Questions Due
             (by noon)
18

19
      ///
20
      ///
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28

                                                     -2-
     Case 2:16-cv-02933-JAD-NJK Document 169 Filed 04/28/21 Page 3 of 4



 1
             The Parties hereby request that the Court enter their 1st set of proposed dates.
 2
      Alternatively, the Parties request that the Court enter the set of Alternative Proposed Dates.
 3
      Respectfully Submitted by:
 4
       Dated: April 28, 2021                            Dated: April 28, 2021
 5
       DAVIS STIBOR                                     FORAN GLENNON PALANDECH PONZI &
 6
                                                        RUDLOFF PC
 7
       By: /s/ Shan Davis                            / By: /s/ Lee H. Gorlin                           /
 8     Shan Davis                                      Lee H. Gorlin
       10845 Griffith Peak Drive, Second Floor         2200 Paseo Verde Parkway, Suite 280
 9     Las Vegas, NV 89135                             Henderson, NV 89052
10
       WEG & MYERS                                      ROBINSON COLE LLP
11     Dennis T. D’Antonio                              Gregory P. Varga
       Joshua L. Mallin                                 J. Tyler Butts
12     Amanda Peterson                                  280 Trumbull Street
       32 Duane Street, 2nd Floor                       Hartford, CT 06103
13     New York, NY 10007
14
       Attorneys for Plaintiffs                         Attorneys for Defendant
15
                                               ORDER
16
            IT IS SO ORDERED that the parties 1st Set of Proposed Dates are approved.
17

18

19
                                                   _________________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21

22                   5/4/2021
            DATED: _____________________
23

24

25

26

27

28

                                                     -3-
